Citation Nr: 9932495	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-41 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
1991).

3.  Entitlement to Dependent's Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
March 1946.  He died on May [redacted], 1995.  The appellant 
is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for the 
veteran's cause of death.  

In October 1997, the Board remanded the issue of service 
connection for the cause of the veteran's death for further 
development.  The case has since been returned to the Board 
for further appellate review.  

Prior to his death, the veteran had been service connected 
for depressive neurosis with the most recent rating at 50 
percent.  

The issues of entitlement to dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C. A. § 
1318 (West 1991) and entitlement to Dependent's Educational 
Assistance (DEA) under 38 U.S.C.A., Chapter 35 are addressed 
in the remand portion of this decision.  The Board notes that 
the issue of entitlement to dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. § 1318 
is not inextricably intertwined with the issue of entitlement 
to service connection for the cause of the veteran's death as 
the criteria involved are different.  See 38 U.S.C.A. § 1318 
(West 1991).  


FINDING OF FACT

The appellant has not submitted cognizable evidence showing 
that the claim for entitlement to service connection for the 
cause of the veteran's death is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show no documentation of myocardial 
infarction or pulmonary edema.  They do show that the veteran 
received psychiatric treatment with diagnoses including 
schizophrenia.  

The service medical records also show that the veteran was 
treated on multiple occasions with electroshock therapy.  In 
January 1946, it was concluded that the veteran should be 
discharged from the service due to his psychiatric 
disability.  There is no documentation in the service records 
of the veteran's psychiatric disorder exacerbating a heart or 
pulmonary disorder.  

Post-service medical records show that the veteran was 
admitted to Chillicothe VA Hospital (VAH) in March 1946 for 
primarily a schizophrenic reaction (catatonic type) and 
Dementia Praecox (mixed, with paranoid and catatonic 
features).  No diagnosis of a cardiovascular disorder is 
noted in these records.  In April 1946, the RO granted 
service connection for dementia praecox.  

On VA examination in May 1948, the diagnosis was 
schizophrenic disorder, mixed reactions, improved, and 
psychosis in remission.  No specific complaints regarding the 
veteran's cardiovascular system were noted.  

On VA examination in August 1949, the veteran reported being 
bothered with a nervous tension, occasional elevated blood 
pressure, gas, heartburn, and vomiting occasionally.  Aside 
from some skin abnormalities, physical examination was 
described as normal.  He was slightly tense on examination, 
and the diagnosis was anxiety reaction, mild to moderate, 
chronic.  

On VA examination in August 1952 the veteran reported getting 
nervous at times and having trouble with high blood pressure, 
which he attributed to his nervousness.  He reported smoking 
two packs of cigarettes per day to relieve tension.  He 
stated that he worried excessively about his family.  The 
diagnosis was a schizophrenic reaction (in remission), and a 
mild anxiety reaction.  



The veteran was admitted to the Cincinnati VAH from April 
1966 to June 1966 for a depressive reaction.  This was 
apparently attributed to a predisposition for a moderate 
passive, aggressive personality, and to stresses at home.  
There is no documentation of a cardiovascular disorder in 
these records.  

In February 1974 the veteran was admitted to Holy Cross 
Hospital for fatigue and substernal distress.  An 
electrocardiogram (EKG) revealed T-wave inversions.  Sugar 
was slightly elevated.  The diagnoses were probable 
myocardial infarction and diabetes mellitus.  

In April 1975 the veteran was admitted to North Broward 
Hospital with complaints of upper sternal to precordial pain.  
Dyspnea on exertion and on emotion was reported.  
Consciousness of "heart action" was noted on emotion and on 
exertion.  He reported chest pain after carrying a trunk, and 
another time after speaking to his secretary about overdue 
reports.  It was reported that the veteran's manifestations 
were difficult to evaluate because of his psychic status.  
The diagnosis was ischemic heart disease.  

The veteran was admitted to Holy Cross Hospital in July 1975 
with shortness of breath but not chest pain.  Admission 
diagnoses were a nervous disorder, diabetes, and possible 
gastroenteritis.  A history of coronary insufficiency 
approximately one year prior was noted.  Pain in the thigh 
was reported.  The diagnosis on discharge was diabetic 
gastropathy.  

In a statement dated from November 1975, Dr. JVC wrote that 
he had treated the veteran with a diagnosis of hysterical 
neurosis and phobic neurosis and concluded that he was unable 
to work as a result of this condition.  

In March 1976 a VA psychiatric examination was conducted in 
which complaints of loss of memory or confusion, 
irritability, dizziness, feelings of pressure in his body, 
hopelessness, chest pains, guilt, trembling, loss of 
interest, and difficulty with sleep were reported.  He also 
reported, in pertinent part, muscle pains, rheumatism, and 
numbness and tingling in parts of his body.  The diagnosis 
was depressive neurosis secondary to health loss and job 
loss.  

The veteran was admitted to the Cincinnati VA Medical Center 
(VAMC) from April 1978 to June 1978 with homicidal and 
suicidal feelings.  It was noted that his wife's mother had 
recently become more ill, resulting in more attention being 
paid to the mother rather than the veteran.  He was treated 
for an adjustment reaction of adult life secondary to an 
illness in the family.  Other diagnoses included diabetes 
mellitus and coronary artery disease and peripheral 
neuropathy secondary to diabetes mellitus.  

The veteran underwent a VA psychiatric examination in 
November 1978 during which he was diagnosed with a depressive 
reaction secondary to loss of health and competitive 
employment.  

The veteran was admitted to the Asheville VAMC in June 1979 
with epigastric pains and a blood sugar level of 266.  A 
history of two myocardial infarctions was noted.  The veteran 
was evaluated, treated, and was given training in relaxation 
therapy.  The diagnoses on discharge were diabetes mellitus, 
schizophrenia, anxiety, atherosclerotic heart disease, and 
varicose veins of the left calf.  

The veteran was admitted to the Asheville VAMC in March 1980 
with complaints of chest pain.  No evidence of heart 
involvement was found.  He subsequently exhibited a "temper 
tantrum" and he was referred to the Psychiatry Service.  

It was later elicited that the veteran's wife had recently 
expressed her attention to move out and into an apartment.  
The veteran reported developing chest pains the following 
morning.  Physical examination was within normal limits.  An 
EKG was also described as being within normal limits.  

The veteran was very hostile and uncooperative during 
admission.  It was concluded that he showed no evidence of 
psychiatric disorientation and was only behaving in an angry, 
hostile, and rebellious manner.  He was discharged as a 
result.  The diagnoses were personality disorder (unstable 
personality with sociopathic traits), diabetes mellitus, and 
arteriosclerotic heart disease with a past history of 
myocardial infarction.  

Progress notes from the Asheville VAMC from April 1980 
through December 1989 document treatment of a variety of 
physical disorders, diabetes mellitus in particular, as well 
as arteriosclerotic heart disease.  Complaints of chest pain 
were noted in April 1980.  

In October 1980, the veteran reported chest pain on over-
exertion, relieved with Nitroglycerin.  Chest x-rays were 
interpreted as normal and a stress test was described as 
negative.  The next documented report of chest pain is in a 
June 1985 progress note, where the veteran complained of 
tightness in his chest when feeling tired.  Chest x-rays 
again were found to be negative.  Chest pain, substernal 
chest pain radiating to the left arm, and shortness of breath 
were reported in January 1989.  The diagnosis was chest pain.  

The veteran was admitted to the VAMC in Asheville from 
December 1989 to January 1990 for an adjustment disorder with 
depressed mood secondary to marital problems.  Physical 
examination was essentially described as normal.  No problems 
relating to the veteran's cardiovascular system were noted.  

In June 1992, the Social Security Administration (SSA) found 
that the veteran was entitled to disability benefits based on 
a combination of severe medical impairments, including a 
history of schizophrenia, major depression, adjustment 
reaction to adult life, generalized anxiety disorder, passive 
aggressive personality, personality disorder with sociopathic 
traits, hard-to-control insulin dependent diabetes mellitus, 
a urinary pathology, breathing problems, chest pain, swelling 
in the left leg, coronary artery disease, peripheral vascular 
disease, a past history of myocardial infarction, 
osteoarthritis and degenerative disc disease in the cervical 
and lumbosacral spine, and pain.  

Outpatient treatment notes from the Daytona, VA Outpatient 
Clinic (VAOPC) from October 1990 to May 1995 show treatment 
for a variety of physical conditions, diabetes mellitus in 
particular.  They do not document specific psychiatric 
treatment.  

In May 1995 the veteran was admitted to Flagler Hospital with 
increased shortness of breath one week prior to admission.  
This became worse during admission.  A history of myocardial 
infarctions was noted.  During admission pulmonary edema was 
found.  He was treated without success, and the veteran 
passed away.  

The veteran's death certificate indicates that he died on May 
[redacted], 1995, with cardiac arrest as an immediate cause, 
due to myocardial infarction and pulmonary edema.  

In June 1995, the appellant filed a claim alleging 
entitlement to service connection for the veteran's cause of 
death.  

In a statement dated from May of 1996, the appellant 
contended that the veteran's service-connected psychiatric 
disability contributed to his death.  

In October 1996, the appellant and her son provided testimony 
at a personal hearing before a hearing officer at the RO.  
Both the appellant and her son re-stated the contention that 
the veteran's psychiatric disability played a role in the 
course and treatment of his cardiovascular condition and that 
it contributed to his death.  Transcript, p. 1.  The 
appellant testified that the veteran's cardiovascular 
problems were directly related to the shock therapy he 
received while in the service.  

The appellant cited a medical treatise in support of her 
claim.  She quoted the Comprehensive Textbook of Psychiatry 
as stating that electrical convulsive therapy is a major 
procedure in the sense that significant stresses on the 
cardiovascular, respiratory, musculoskeletal, and nervous 
systems are involved, and that death usually is the result of 
cardiovascular complications.  Tr., p. 2.  She also cited to 
the treatise as stating that an appreciable level of 
cardiovascular risk may be present even with the new 
antidepressive medications.  Tr., p. 3.  

The representative noted that the veteran was taking 
Meprobamate, and stated that, according to the Physicians 
Desk Reference, such medication has an adverse effect on the 
cardiovascular system.  Id.  The appellant testified that Dr. 
I. had told her that there was a direct relationship between 
the veteran's nerves and his cardiovascular system.  Id.  

The appellant's son testified to remembering the veteran's 
psychiatric disability sometimes leading to rages, and that 
he would experience chest pains and then take some of his 
medication, which included Nitroglycerine.  Tr., p. 5.  When 
asked if the veteran experienced symptoms of a heart 
condition when he went into a rage, the son answered in the 
affirmative.  Id.  The son also recalled that Dr. I. had 
expressed his concern about the veteran's nervous condition 
and his recommendation that the veteran remain calm and 
stable.  Id.  

In July 1998 a VA opinion regarding the veteran's 
cardiovascular condition was provided.  The VA examiner noted 
the veteran's medical history.  He went on to conclude that 
the greatest risk factors for the development of coronary 
disease were the veteran's history of diabetes and his past 
history of smoking.  He concluded that these were a much more 
likely cause of his coronary artery disease.  He also noted 
that evidence was lacking of significant cardiovascular side 
effects from anti-depressant medication or electroconvulsive 
therapy.  

The VA examiner noted that there was no evidence from review 
of the record that his blood pressure or pulse were elevated 
to any degree while being treated with electroconvulsive 
therapy or anti-depressant medications.  From these findings 
he indicated that one could not conclude a causal 
relationship between the veteran's psychiatric treatment and 
his death.  He noted that such therapy could be responsible 
in all probability for sudden cardiovascular complications in 
someone with an underlying cardiovascular disorder, but that 
they are not in any way related to risk factors felt to be 
responsible for the development of coronary artery disease.  

Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  



The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for arteriosclerosis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  


In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (1999); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  

In the instant case and for the reasons set forth below, the 
Board finds that the claim is not well grounded because the 
probative medical evidence does not show a link between the 
veteran's cause of death and an in-service injury or disease.  

The certificate of death lists cardiac arrest as the 
immediate cause due to myocardial infarction and pulmonary 
edema.  The medical evidence of record does not establish 
that the veteran had a myocardial infarction or pulmonary 
edema during active service, or that a myocardial infarction 
or pulmonary edema is related to an injury or disease 
incurred during active service.

In fact, the only competent evidence of record is against the 
appellant's claim.  In July 1998 a VA examiner concluded 
that, based on the veteran's medical history, a causal 
relationship between the veteran's psychiatric treatment and 
the cause of his death could not be concluded.  Rather, the 
examiner concluded that the veteran's history of smoking and 
diabetes was a much more likely cause of the veteran's 
coronary disease.  In addition, it was concluded that during 
his admission to the Cincinnati VAMC from April 1978 to June 
1978, the veteran had coronary artery disease and peripheral 
neuropathy, and that these conditions were secondary to 
diabetes mellitus.  

While the appellant's son testified that the veteran would 
get chest pains while having a "rage", and the veteran also 
intermittently reported on getting chest pains or other 
symptoms secondary to stress, there is no competent medical 
evidence of a link between the veteran's cause of death and 
these noted post-service symptoms.  See Voerth v. West, No. 
95-904 (U.S. Vet. App. Oct. 15, 1999); McManaway v. West, No. 
97-280 (U.S. Vet. App. Sept. 29, 1999); Savage v. Gober, 10 
Vet App 488 (1997).  In addition, the record indicates that 
the veteran's documented post-service reports of chest pains 
were fairly intermittent.  His documented complaints of 
stress-related chest pains are even less frequent.  

The medical reports documenting the veteran's complaints of 
chest pain following stress do not constitute competent 
medical evidence of a nexus sufficient to well-ground the 
appellant's claim of service connection for the cause of the 
veteran's death.  


These reports include the noting of the veteran's complaint 
of elevated blood pressure secondary to nervousness on the 
August 1952 VA examination, the April 1975 report of chest 
pain on emotion at North Broward Hospital, and the March 1980 
complaint of chest pain following a stressful incident 
involving his spouse.  

These reports simply noted the veteran's complaints and 
medical history.  No additional comments regarding such 
statements were made.  No comment was made on a possible link 
between the veteran's heart disability and his service-
connected psychiatric disability.  Evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

The appellant also referred to treatise evidence in support 
of her contention that the veteran's psychiatric treatment 
contributed to the cause of his death.  She quoted the 
Comprehensive Textbook of Psychiatry as stating that 
electrical convulsive therapy is a major procedure in the 
sense that significant stresses on the cardiovascular, 
respiratory, musculoskeletal, and nervous systems are 
involved, and that death usually is the result of 
cardiovascular complications.  Tr., p. 2.  She also referred 
to the treatise as stating that an appreciable level of 
cardiovascular risk may be present even with the new 
antidepressive medications.  Tr., p.3.  

The medical treatise she referred to made only a generic 
statement about the stresses placed, in pertinent part, on 
the cardiovascular system by electroconvulsive and anti-
depressive therapy and the result of cardiovascular 
complications resulting from electroconvulsive therapy.  



The medical treatise does not specifically link such therapy 
to arteriosclerotic heart disease, myocardial infarction, 
pulmonary edema, or any other type of heart disease.  
Therefore, such evidence is too general and inconclusive to 
well ground the appellant's claim.  See Wallin v. West, 11 
Vet. App. 509, 513 (1998);  Sacks v. West, 11 Vet. App. 314, 
317 (1998);  Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996).  

The same can be said for the representative's referral to the 
Physicians Desk Reference as stating that Meprobamate has an 
adverse effect on the cardiovascular system.  It is a general 
statement that does not link the veteran's cause of death or 
any other form of heart disease to the use of such medicine.  
See Wallin, Sacks, supra.  

The appellant, as well as her son, contend that the veteran's 
cause of death is related to his active service.  In this 
regard, she asserts that the veteran's psychiatric disability 
and treatment contributed to the cause of the veteran's 
death.  Such lay assertions, by themselves, are insufficient 
in this case to well-ground the appellant's claim.  

The Board notes that, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's cause of death is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).


In the instant case, the issue of whether the veteran's 
psychiatric disability and psychiatric treatment contributed 
to the cause of the veteran's death requires competent 
medical evidence.  In absence of a medical opinion 
establishing such a nexus, the Board must deny the 
appellant's claim as not well grounded.

The Board finds that the RO was not under a duty to assist 
the appellant in developing facts pertinent to her claim for 
service connection for the cause of the veteran's death prior 
to the submission of a well grounded claim.  Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

However, pursuant to 38 U.S.C.A. § 5103(a), if VA is placed 
on notice of the possible existence of information that would 
render the claim plausible, and therefore well grounded, VA 
has the duty to advise the appellant of the necessity to 
obtain the information.  McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 
69, 80 (1995).  

In addition, pursuant to section 3.103(c)(2), the Court has 
held that a VA hearing officer, even in the absence of a well 
grounded claim, has a regulatory duty to suggest the 
submission of evidence which the appellant may have 
overlooked and which would be of advantage to the appellant's 
position.  Costantino v. West, No. 96-1037 (U.S. Vet. App. 
Aug. 16, 1999).  

The Board notes that both the appellant and her son indicated 
at the hearing that Dr. I. had indicated a direct link 
between the veteran's heart symptoms and his nervous 
disorder.  Neither the hearing officer nor the RO advised the 
appellant of the need to submit such evidence.  

Pursuant to October 1997 Board remand, the RO sent a specific 
request to Dr. I., requesting his treatment records of the 
veteran.  There is no indication that this request was 
responded to.  

The RO also sent a notice to the appellant advising her that 
it would be in her best interest to submit the above-
mentioned evidence.  Thus, in this instance, VA not only 
satisfied its duty, but went beyond what is required by 
actually sending a request to Dr. I/.  See Voerth, supra.  
The Board further finds that the appellant has not indicated 
the existence of any other evidence that has not already been 
obtained that would well ground her claim.  McKnight, supra.  

As the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to her case.  

In regard to the October 1997 Board remand, the Board notes 
that a Board remand is only a preliminary order in nature and 
does not constitute a decision of the Board on the merits of 
the appeal.  38 C.F.R. § 20.1100(b) (1999).  

The evidence submitted since the October 1997 Board remand 
has made it clear that the appellant's service connection for 
the cause of the veteran's death claim is not well grounded.  
Thus, through the additional development ordered by the Board 
in its October 1997 remand, the appellant's service 
connection claims have been accorded greater consideration 
than were in fact warranted under the circumstances.  

In addition, although the Board considered and denied the 
appellant's claim on a ground different from that of the RO, 
which apparently denied the claim on the merits, the 
appellant has not been prejudiced by the decision.  In 
assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than her claim in fact 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); see Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also 38 U.S.C.A. § 7261(b) (West 
1991).  



The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist her in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  The appellant's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist an appellant in developing 
the facts pertinent to the claim.




The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991). Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

In addition, it has been held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for the cause of 
the veteran's death, VA has no duty to assist the appellant 
in developing her case on this issue.  See Morton, supra.


ORDER

The appellant, not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In October 1995 the RO denied, in pertinent part, entitlement 
to dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C. A. § 1318 and entitlement to 
Dependent's Educational Assistance (DEA) under 38 U.S.C.A., 
Chapter 35.  

The appellant submitted a timely notice of disagreement 
generally disagreeing with the decision.  A statement of the 
case was provided but not for the above-mentioned issues.  
When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the appellant is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet App 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the above, and to ensure full compliance with due 
process requirements, the appellant's claims for entitlement 
to dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C. A. § 1318 and entitlement to 
Dependent's Educational Assistance (DEA) under 38 U.S.C.A., 
Chapter 35 are remanded to the RO for the following 
development:

1.  The appellant should be notified that 
she may submit additional evidence and 
argument in support of the issues on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  All pertinent 
evidence received should be associated 
with the claims file.  

2.  The RO will take such development or 
review action as it deems proper 
regarding the issues on appeal.  If such 
action does not resolve the disagreement 
either by granting the benefit sought or 
through withdrawal of the notice of 
disagreement, such agency shall prepare a 
statement of the case.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and in complete compliance with 
this remand and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

